Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 10/07/2021. Claims 1-6 are pending for examinations.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0194171 A1) in view of Guichon (US 2014/0130950 A1).
Regarding claim 1, Suzuki teaches a tire (Para. [0038]) comprising, in a tread surface (Fig. 2), at least a circumferential groove extending continuously in a tire circumferential direction (Fig. 2, Ref. 
In an analogous art, Bonnet teaches having shoulder grooves (Fig. 1, Ref. Num. 104) that has alternating sections where some sections of the groove are a narrowed groove portion where the opening width is smaller than a groove width on a bottom side (Fig. 2A, Ref. Num. 114) including the part of the groove adjacent to the circumferential groove and the other sections of the groove are a groove bottom side portion where the opening width is equal to the groove bottom side width (Fig. 2A, 2B, Ref. Num. 116). The narrowed groove portion is in the most inner portion of the groove adjacent to the circumferential groove so the groove bottom side portion is connected to the ground contact edge side of the narrowed groove portion (Fig. 2A, Ref. Num. 114, 116).


    PNG
    media_image1.png
    520
    216
    media_image1.png
    Greyscale

Regarding claim 3, Suzuki teaches that the width direction groove comprises a third width direction portion (Fig. 2, Ref. Num. 11) that is adjacent to and continuous with a tread ground contact edge side of the second width direction groove portion (Fig. 2, Ref. Num. 8), and communicates with the tread ground contact edge (Fig. 2, Ref. Num. T).  The groove width of the third width direction groove 
Regarding claim 4, Suzuki teaches that the width of the first width direction groove portion is greater than 1.5 mm and less than the width of the circumferential groove (Para. [0071]) and the width of the third width direction groove portion is between 1.0 mm and 4.0 mm (Para. [0071]). Even though Suzuki doesn’t teach a third width direction groove portion that has a larger width than the first width direction groove portion, it would have been obvious to one of ordinary skill in the art to configure the width of the third width direction groove portion as larger than the width of the first width direction groove potion as their ranges overlap so that the width of the third width direction groove portion could be larger than the width of the first width direction groove potion. This will fulfill the relational expression (4), the groove width of the third width direction groove portion > the groove width of the first width direction groove portion, as required by the instant claims.
Regarding claim 6, Guichon teaches that the groove width of the groove bottom side portion is constant from the opening in the tread surface to the groove bottom portion (Fig. 2A, 2B, Ref. Num. 116).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0194171 A1) in view of Guichon (US 2014/0130950 A1) as applied to claim 1 above, and further in view of Oda (US 2013/0167996 A1).
Regarding claim 2, Suzuki in view of Guichon does not teach that the shoulder land portion further includes a circumferential sipe.
In an analogous art, Oda teaches the shoulder land portion (Fig. 1, Ref. Num. 6) comprising a circumferential sipe (Fig. 1, Ref. Num. 17) that extends in the tire circumferential direction and has a width between 0.5 mm and 2.0 mm (Para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Guichon with Oda in order to add a circumferential sipe in the shoulder land portion with a width of 0.5 mm to 2.0 mm. This modification will improve the braking performance on wet road and the rigidity of the shoulder portion (Oda; Para. [0054]). Even though Suzuki and Oda don’t teach a first width direction groove portion that has a larger width than the circumferential sipe, it would have been obvious to one of ordinary skill in the art to configure the width of the first width direction groove portion as larger than the width of the circumferential sipe as their ranges overlap so that the width of the first width direction groove portion (1.5 mm to less than the circumferential groove; Suzuki, Para. [0071]) could be larger than the width of the circumferential sipe (0.5 mm to 2.0 mm; Oda, Para. [0054]). Even though Suzuki and Oda don’t teach a circumferential sipe that has a larger width than the second width direction groove portion, it would have been obvious to one of ordinary skill in the art to configure the width of the circumferential sipe as larger than the width of the second width direction groove portion as their ranges overlap so that the width of the circumferential sipe (0.5 mm to 2.0 mm; Oda, Para. [0054]) could be larger than the width of the second width direction groove portion (0.4 mm to 1.5 mm; Suzuki, Para. [0071]). This will fulfill the relational expression (2), the groove width of the first 
Regarding claim 5, Suzuki teaches that the second width direction groove portion (Fig. 2, Ref. Num. 8) is provided in a second tire width direction region from an outer side in a tire width direction among four tire width direction regions formed by dividing, into four equal regions (See the equal regions in the recreated Fig. 1 below with the second width direction groove portion, 8, present in the second region from the tread edge), a tire widthwise distance between a tire width direction inner end of the width direction groove (Fig. 2, Ref. Num. 3D) and the tread ground contact edge (Fig. 2, Ref. Num. T). 

    PNG
    media_image1.png
    520
    216
    media_image1.png
    Greyscale

Suzuki teaches that an intersecting portion of the first width direction groove portion and the circumferential groove (Fig. 1, Ref. Num. 5D’, 3D) is provided on a tire width diameter inner side of a midpoint between the tire width direction inner end of the tire width direction groove (intersection point of the first width direction groove and the circumferential groove) and the ground contact edge (Fig. 1, Ref. Num. T). The claim is being interpreted as ‘an intersecting point’ referring to the intersecting 
Response to Arguments
Applicant’s amendments have overcome the 112(b) rejection of claim 5 previously set forth in the Non-Final Office Action mailed 08/16/2021. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749